DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/20 has been entered. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides new art rejections below necessitated by the current amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/190874 as illustrated in the table below. Regarding claims 1, 5-14 and 18-20, although the claims at issue are not identical, they are not patentably distinct from each other because each limitation in the claims below has a substantially identical counterpart in the corresponding copending application. Regarding claims 2-4 and 15-17, their additional limitations were each disclosed in the prior art as disclosed in the §103 rejections below, and . This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
16/122100 – this application
16/190874 – copending application
1. A machine learning system for determining the appropriateness of a selected medical intervention, the system comprising:

a plurality of health-related data sources, the health-related data sources providing at least one data file of a first type, and a second data file of a second type;

a normalization module, including a processor, configured to receive the first and second data files and perform a normalization procedure on at least one of the first and second data files; and

a previously trained machine learning model configured to receive the normalized data files and, via the processor, produce a prediction output, wherein the prediction output includes a confidence level associated with an appropriateness of the selected medical intervention, 

wherein the previously trained machine learning model is trained based on a population of patients that have previously undergone the selected medical intervention, wherein the training utilizes, as a training parameter, a jury-produced determination of the appropriateness, in the form of a numeric appropriateness value, of the selected medical intervention, and the medical intervention corresponds to a form of surgery;

wherein the prediction output is used during an insurance utilization review to produce a Boolean determination of whether to perform the selected medical intervention on a particular patient.
1. A machine learning system for predicting outcomes of a selected medical intervention, the system comprising:

a plurality of health-related data sources, the health-related data sources providing at least one data file of a first type, and a second data file of a second type;

a normalization module configured to receive the first and second data files and perform a normalization procedure on at least one of the first and second data files; and

a previously trained machine learning model configured to receive the normalized data files and produce a prediction output including a set of confidence levels associated with a respective set of patient outcomes.


[Shekelle, and Nelson disclose the limitations not present in 16/190874 as outlined in the § 103 rejection infra. The obviousness analysis therein applies equally here.]
5. The machine learning system of claim 1, wherein the at least one machine learning model is a decision tree. 
4. The system of claim 3, wherein the recommendation module is a previously trained tree-based machine learning model. 
6. The machine learning system of claim 1, wherein the first data file is a two-dimensional image file, and the normalization procedure includes producing an input vector based on the two-dimensional image file.
7. The system of claim 1, wherein the first data file is a two-dimensional image file, and the normalization procedure includes producing an input vector based on the two-dimensional image file.
7. The machine learning system of claim 6, wherein the two-dimensional image file is selected from the group comprising an X-ray image, a cat-scan (CT) image, and a magnetic resonance image (MRI).
8. The system of claim 7, wherein the two-dimensional image file is selected from the group comprising an X-ray image, a cat-scan (CT) image, a positron emission tomography (PET) image, an ultrasound image, and a magnetic resonance image (MRI).
time-varying real value parameter.
9. The system of claim 1, wherein the first data file is a time-varying real value parameter, and the normalization procedure produces an input vector based on the time-varying real value parameter.
9. The machine learning system of claim 8, wherein the time-varying real value parameter is a heart-beat audio file.
10. The system of claim 9, wherein the time-varying real value parameter is a heart-sound audio file.
10. The machine learning system of claim 8, wherein the time-varying real parameter is a spoken utterance.
13. The system of claim 9, wherein the time-varying real parameter is a spoken utterance.
11. The machine learning system of claim 1, wherein the first data file is a text file, and the normalization procedure includes producing an input vector by applying natural language processing (NLP) to the text file.
14. The system of claim 1, wherein the first data file is a text file, and the normalization procedure includes producing an input vector by applying natural language processing (NLP) to the text file.
12. The machine learning system of claim 1, wherein the prediction output is further processed to determine a selected health-care provider for the selected medical intervention.
15. The system of claim 1, wherein the prediction output is further processed to determine a selected health-care provider for the selected medical intervention.
13. The machine learning system of claim 1, wherein the data sources are selected from the group consisting of diagnostic image sources, radiological reports, lab studies, exam findings, survey results, and office notes.
16. The system of claim 1, wherein the data sources are selected from the group consisting of diagnostic image sources, radiological reports, lab studies, exam findings, survey results, co-morbidities, ICD10 data, and office notes.
14. A method for determining the appropriateness of a selected medical intervention utilizing a machine learning system, the method comprising:

receiving, from a plurality of health-related data sources, at least one data file of a first type, and a second data file of a second type;

performing a normalization procedure on at least one of the first and second data files; and

applying at least one previously trained machine learning model to the normalized data files to produce a prediction output;

wherein the prediction output includes a confidence level associated with an appropriateness of the selected medical intervention, wherein the previously trained machine learning model is trained based on a population of patients that have previously undergone the selected medical intervention,

wherein the training utilizes, as a training parameter, a jury-produced determination of the appropriateness, in the form of a numeric appropriateness value, of the selected medical intervention, and the medical intervention corresponds to a form of surgery, using 


receiving, from a plurality of health-related data sources, at least one data file of a first type, and a second data file of a second type;

performing a normalization procedure on at least one of the first and second data files; and

providing, to a previously trained machine learning model, the normalized data files to produce a prediction output including a set of confidence levels associated with a respective set of patient outcomes.



[Kang, Shekelle, and Nelson disclose the limitations not present in 16/190874 as outlined in the § 103 rejection infra. The obviousness analysis therein applies equally here.]
18. The method of claim 14, wherein the at least one machine learning model is a decision tree.
4. The system of claim 3, wherein the recommendation module is a previously trained tree-based machine learning model.
19. The method of claim 14, wherein the first data file is a two-dimensional image file, and the normalization procedure includes producing an input vector based on the two-dimensional image file.
7. The system of claim 1, wherein the first data file is a two-dimensional image file, and the normalization procedure includes producing an input vector based on the two-dimensional image file.
20. The method of claim 19, wherein the two-dimensional image file is selected from the group comprising an X-ray image, a cat-scan (CT) image, and a magnetic resonance image (MRI).
8. The system of claim 7, wherein the two-dimensional image file is selected from the group comprising an X-ray image, a cat-scan (CT) image, a positron emission tomography (PET) image, an ultrasound image, and a magnetic resonance image (MRI).
Each of the claims of this application listed above has a substantially identical counterpart in copending application 16/190874 except where noted above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following are the references relied upon in the §103 rejections that follow:
Reference name in this Office action
Citation
Thottakkara (primary reference)
Thottakkara, Paul et al., “Application of machine learning techniques to high-dimensional clinical data to forecast postoperative complications”, PLoS ONE 11(5), May 27, 2016, 19 pages.
Acharya
Acharya, U.R. et al., "Automated detection of coronary artery disease using different durations of ECG segments with convolution neural network", Knowledge-Based Systems, vol. 132, 2017, pp. 62-71.
Deng
Deng, Y. and P. Bentley, “A robust heart sound segmentation and classification algorithm using wavelet decomposition and 
Giri
Giri, D. et al., “Automated diagnosis of Coronary Artery Disease affected patients using LDA, PCA, ICA and Discrete Wavelet Transform", Knowledge-Based Systems, vol. 37, 2013, pp. 274-82.
Kang
Kang, Seokho et al. “An efficient and effective ensemble of support vector machines for anti-diabetic drug failure prediction”, Expert Systems with Applications 42, 2015, pp. 4265-73.
Nadkarni
P. Nadkarni, L. Ohno-Machado, and W. Chapman, “Natural language processing: an introduction”, J. Am Med. Inform. Assoc., vol. 18, 2011, pp. 544-51.
Nelson
Nelson, Brent et al., “Computerized decision support for concurrent utilization review using HELP system”, J. Amer. Med. Assoc., vol. 1, no. 4, Jul/Aug 1994, pp. 339-52.
Norris
US 2015/0073943 A1.
Radhakrishnan
US 2016/0026762 A1.
Shekelle
Shekelle, Paul et al., “The reproducibility of a method to identify the overuse and underuse of medical procedures”. New England J. Medicine, June 25, 1998, pp. 1888-95.
Varkuti
US 2017/0091386 A1.
Yu
Yu, G. and J.J. Slotine, “Audio classification from time-frequency texture”, IEEE Int’l Conf. on Acoustics, Speech, and Sig. Processing 2009, pp. 1677-80.



Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Shekelle, and Nelson.

Regarding claims 1 and 14, Thottakkara discloses a machine learning system (and a related method) for determining the appropriateness of a selected medical intervention, the system comprising:
a plurality of health-related data sources, the health-related data sources providing at least one data file of a first type, and a second data file of a second type; ...
P. 2, introduction: “Using all available preoperative clinical and administrative data in a large retrospective cohort of surgical patients”. PP. 5-6, table 1: Characteristics of input variables.
a normalization module, including a processor, configured to receive the first and second data files and perform a normalization procedure on at least one of the first and second data files;

Also p. 4: “Data preprocessing included data cleaning with removal of outliers, imputation of missing data, and optimization of categorical and nominal variables”, and “data cleaning”.
a previously trained machine learning model configured to receive the… data files and, via the processor, produce a prediction output,
P. 2, introduction: “Using all available preoperative clinical and administrative data in a large retrospective cohort of surgical patients, we studied the effect of data preprocessing, modeling options, and dimensionality reduction on the prediction performance of the models forecasting the risk of postoperative AKI and sepsis prior to surgery.” (Emphasis added.)
PP. 8-9 discussing predictive models including generalized additive model, logistic regression, naïve Bayes model, and support vector machine. The Examiner notes that each of these models is a machine learning model.
wherein the prediction output includes a confidence level associated with an appropriateness of the selected medical intervention
P. 7: “The probability P(Xi = x|E = e) was estimated by # {j : Ej = e, xji = x} / # {j : Ej = e} where, Ej represents outcome at level j of categorical variable xi and # {j : Ej = e; xji = x} represents the number of cases with Ej = e and xji = x.” The Examiner notes that this probability value is equivalent to the recited “confidence level”. See also pp. 8-9 discussing calculating probability values for each of the four models discussed.
P. 14: Table 4. Comparison of model performances. Each model is produces a positive predicted value indicating the likelihood of one of two outcomes (i.e. acute kidney injury or severe sepsis).
wherein the previously trained machine learning model is trained based on a population of patients that have previously undergone the selected medical intervention
P. 2, introduction: “Using all available preoperative clinical and administrative data in a large retrospective cohort of surgical patients”.
PP. 2-3: sources of data. “We included all patients with age greater or equal to 18 years admitted to the hospital for longer than 24 hours following any type of inpatient operative procedure. ... Main outcomes 
PP. 5-6, table 1: characteristics of input variables
Shekelle discloses the following further limitation which Thottakkara does not seem to disclose explicitly:
wherein the [system] utilizes, as a training parameter, a jury-produced determination of the appropriateness, in the form of a numeric appropriateness value, of the selected medical intervention, and the medical intervention corresponds to a form of surgery.
P. 1888, Methods: “Three nine-member multidisciplinary panels of experts were composed for each procedure by stratified random sampling from a list of experts nominated by the relevant specialty societies. Each panel independently rated the same set of clinical scenarios in terms of the appropriateness of the relevant procedure on a risk–benefit scale ranging from 1 to 9.”
P. 1889, Methods: “We performed a parallel, three-way replication of the appropriateness panel process for two medical procedures, coronary revascularization and hysterectomy.” The Examiner notes that both procedures are forms of surgery.
P. 1889-90 Statistical analysis is performed on the basis of the panel scoring.
At the time of filing, it would have been obvious to a person of ordinary skill to modify the system of Thottakkara to include training data comprising numerical scores generated by a plurality of healthcare professionals on a particular case, as taught by Shekelle. By doing so, system architects could expect to improve the decision support capabilities of the system by including high-quality training data that is less susceptible to errors (noise) than data from a single professional. The goals of both Thottakkara and Shekelle are the same: providing decision support regarding the appropriateness of health procedures (see e.g. Thottakkara p. 2, introduction and Shekelle p. 1888 Introduction).
Nelson discloses the following further limitation which neither Thottakkara nor Shekelle seems to disclose explicitly:
wherein the prediction output is used during an insurance utilization review to produce a Boolean determination of whether to perform the selected medical intervention on a particular patient.
P. 339: “Utilization review (UR) is a process in which medical records are searched for evidence of unnecessary or excessively resource-intensive medical care.’ When evidence of inappropriate care is found, UR nurses intervene with care providers to advocate and facilitate more cost-effective alternatives for the patient, such as discharge to an outpatient facility or home health care nursing.” The Examiner notes that the UR nurse’s determination is binary (Boolean) because in each case the nurse will decide to either (0) not intervene or (1) intervene.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the results of the combined system of Thottakkara/Shekelle to the problem of concurrent medical utilization review because this would allow (1) the healthcare provider to optimize care for the patient, and (2) the healthcare payer to minimize unnecessary expenses. Each of Thottakkara, Shekelle, and Nelson pertain to computerized medical decision support systems.

Claims 2, 5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Shekelle, Nelson, and Radhakrishnan.

Regarding claims 2 and 15, Radhakrishnan discloses their further limitation which neither Thottakkara nor Shekelle nor Nelson seems to disclose explicitly wherein the at least one machine learning model is an artificial neural network.
[0045] “Machine learning algorithms may include… Multilayer Perceptron.”; the Examiner notes that multilayer perceptrons are artificial neural networks.
At the time of filing, it would have been obvious to a person of ordinary skill to substitute the artificial neural network taught by Radhakrishnan for one of the other machine learning classification algorithms in the decision support system of Thottakkara because neural networks have demonstrated 

Regarding claims 5 and 18, Radhakrishnan discloses their further limitation wherein the at least one machine learning model is a decision tree.
[0045] “Machine learning algorithms may include… Decision Tree.”
At the time of filing, it would have been obvious to a person of ordinary skill to substitute the decision tree model taught by Radhakrishnan for one of the other machine learning classification algorithms in the decision support system of Thottakkara; Radhakrishnan explicitly lists this as one appropriate choice for classification / recommendation tasks at [0045]. Both Thottakkara and Radhakrishnan pertain to machine learning within a healthcare environment.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Shekelle, Nelson, and Giri.
Regarding claims 3 and 16, Giri discloses their further limitation which neither Thottakkara nor Shekelle nor Nelson seems to discloses explicitly wherein the at least one machine learning model is a probabilistic neural network.
P. 279, sec. 2.3.4.4: probabilistic neural networks.
At the time of filing, it would have been obvious to a person of ordinary skill to apply probabilistic neural networks to ECG analysis and classification (as taught by Giri) in the combined system of Thottakkara/Shekelle/Nelson because this would provide for meaningful healthcare recommendations pertaining to cardiac health. Thottakkara, Shekelle, and Giri each pertain to the analysis of healthcare data by machine learning methods.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Shekelle, Nelson, and Acharya.
Regarding claims 4 and 17, Acharya discloses their further limitation which neither Thottakkara nor Shekelle nor Nelson seems to discloses explicitly wherein the at least one machine learning model is a convolutional neural network.
P. 62, abstract: “convolutional neural network”; also p. 66, sec. 2.4 “convolutional neural networks”.
At the time of filing, it would have been obvious to a person of ordinary skill to apply convolutional neural networks to ECG analysis and classification (as taught by Acharya) in the combined system of combined system of Thottakkara/Shekelle/Nelson because this would provide for meaningful healthcare recommendations pertaining to cardiac health. Thottakkara and Acharya both pertain to the analysis of healthcare data by machine learning methods.

Claims 6, 7, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Shekelle, Nelson, and Varkuti.

Regarding claims 6 and 19, Varkuti discloses their further limitation which neither Thottakkara nor Shekelle nor Nelson seems to disclose explicitly wherein the first data file is a two-dimensional image file, and the normalization procedure includes producing an input vector based on the two-dimensional image file.
[0063] “Fig. 1 illustrates that, for determining the patient feature vector, the individual image defined by medical image data describing the patient at hand is registered to an atlas to transfer it into a standard 
Also [0050]: x-ray tomography, computed tomography (CT), positron emission tomography, magnetic resonance tomography, and ultrasound examination data. The Examiner notes that each of these image types produces two-dimensional images.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique disclose by Varkuti for incorporating image data into a medical decision support system (such as Thottakkara/Shekelle/Nelson) because it would provide more patient-specific information which may greatly affect the ultimate recommendation of the best treatment course for that patient. Both Thottakkara and Varkuti pertain to medical decision support systems.

Regarding claims 7 and 20, Varkuti discloses their further limitation wherein the two-dimensional image file is selected from the group comprising an X-ray image, a cat-scan (CT) image, and a magnetic resonance image (MRI).
[0050]: x-ray tomography, computed tomography (CT), positron emission tomography, magnetic resonance tomography, and ultrasound examination data.

Regarding claim 13, Varkuti discloses its further limitation which neither Thottakkara nor Shekelle nor Nelson seems to disclose explicitly wherein the data sources are selected from the group consisting of diagnostic image sources, radiological reports, lab studies, exam findings, survey results, and office notes.
[0050]: x-ray tomography, computed tomography (CT), positron emission tomography, magnetic resonance tomography, and ultrasound examination data.
The obviousness analysis of claim 6 applies equally here.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Shekelle, Nelson, and Yu.

Regarding claim 8, Yu discloses the following further limitation which neither Thottakkara nor Shekelle nor Nelson seems to disclose explicitly wherein the first data file is a time-varying real value parameter, and the normalization procedure produces an input vector based on the time-varying real value parameter.
P. 1678: "The algorithm consists of three steps, as shown in Fig. 1. After transforming the signal in time-frequency representation, feature extraction is performed by matching the timefrequency plane with a number of time-frequency blocks previously learned. The minimum matching energy of the blocks makes a feature vector of the audio signal and is sent to a classifier."
At the time of filing, it would have been obvious to a person of ordinary skill to represent audio information using a feature vector (as taught by Yu) in the combined healthcare decision system of Thottakkara/Shekelle/Nelson because such feature extraction is necessary in order for the prescribed machine learning techniques to accept audio data as input. Both Thottakkara and Yu pertain to machine learning.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Shekelle, Nelson, Yu and Deng.
Regarding claim 9, Deng discloses its further limitation which neither Thottakkara nor Shekelle nor Nelson seems to disclose explicitly wherein the time-varying real value parameter is a heart-beat audio file.

At the time of filing, it would have been obvious to a person of ordinary skill to include the heartbeat analysis techniques described by Deng in the combined medical treatment decision system of combined system of Thottakkara/Shekelle/Nelson/Yu, because this would allow the system to make suggestions pertaining to cardiac health care.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Shekelle, Nelson, Yu, and Hossain.
Regarding claim 10, Hossain discloses its further limitation which neither Thottakkara nor Shekelle nor Nelson seems to disclose explicitly wherein the time-varying real parameter is a spoken utterance
P. 7807: “Voice or speech data (known as the ‘speech signal’) of the patients can be individual phonemes (e.g., /a/, /i/ or /o/), a combination of phonemes, isolated words or continuous speech…. We, therefore, propose a voice pathology assessment (VPA) system using big data, to be deployed in a health monitoring system”.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the speech recognition techniques disclosed by Hossain to the combined system of Thottakkara/Shekelle/Nelson/Yu because the information extracted from voice data could help the system make appropriate care suggestions.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Shekelle, Nelson, and Nadkarni.
wherein the first data file is a text file, and the normalization procedure includes producing an input vector by applying natural language processing (NLP) to the text file.
P. 545: NLP (natural language processing) sub-problems: application to clinical text.
At the time of filing, it would have been obvious to a person of ordinary skill to apply natural language processing to medical text data (as taught by Nadkarni) in the combined system of Thottakkara/Shekelle/Nelson because the information extracted from text data could help the system make appropriate care suggestions.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thottakkara, Shekelle, Nelson, and Norris.
Regarding claim 12, Norris discloses its further limitation which neither Thottakkara nor Shekelle nor Nelson seems to discloses explicitly wherein the prediction output is further processed to determine a selected health-care provider for the selected medical intervention
[0086] “one or more physicians or health-care providers may be recommended”; see also abstract describing a method identifying a set of physicians to be recommended based on user parameters.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique described by Norris for recommending one or more particular physicians or health-care providers to the combined system of Thottakkara/Shekelle/Nelson because the medical treatments recommended by that system will have to be delivered by a particular physician (or health-care See e.g. [3]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/
Primary Examiner, Art Unit 2124